Howell, Judge,
delivered the opinion of the court:
Plaintiffs in this action seek to recover $85,340, the alleged value of three launches requisitioned from them by the Quartermaster Corps of the United States Army on or about December 22, 1941, at the Manila Harbor. The suit was filed on October 2,1951. Defendant has moved, pursuant to Eule 16 (b), to dismiss plaintiffs’ petition on the ground that the claim is barred by the Statute of Limitations, 28 U. S. C. (Supp. IV) § 2501, 62 Stat. 976. The arguments presented by both parties are identical with those discussed in Ferdinand E. Marcos v. United States, No. 50278, and Flaviana Tan v. United States, No. 50277, this day decided, and the conclusions stated in those cases are controlling.
Inasmuch as plaintiffs’ cause of action accrued during the period of wartime suspension of the Statute of Limitations, plaintiffs were entitled to the full period of six years within which to present their claim after the lifting of the suspension on September 2, 1945. However, plaintiffs did not file their petition until October 2, 1951, which was beyond the *667limits of the six-year period. Accordingly, the defendant’s motion to dismiss is granted and the petition dismissed.
It is so ordered.
Madden, Judge; Littleton, Judge; and Jones, Chief Judge, concur.